Citation Nr: 1536883	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  13-22 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, claimed as due to exposure to Agent Orange.

2.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to Agent Orange.

3.  Entitlement to service connection for peripheral neuropathy, claimed as due to exposure to Agent Orange.  


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.   


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam.

2.  The Veteran was not exposed to herbicides during his service in Thailand.

3.  Ischemic heart disease was not manifest in service or within one year of separation, and is not attributable to service.

4.  Diabetes mellitus was not manifest in service or within one year of separation, and is not attributable to service.

5.  Peripheral neuropathy was not manifest in service or within one year of separation, and is not attributable to service.


CONCLUSIONS OF LAW

1.  Ischemic heart disease was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  Peripheral neuropathy was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).

In compliance with VA duty to notify, the RO provided a pre-adjudication VCAA notice letter in December 2011 regarding service connection for the Veteran's claims.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  Thus, the duty to notify the Veteran was met.

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran, including Social Security Administration (SSA) records and VA treatment records, have been obtained.  The RO also requested from the Joint Services Records Research Center (JSRRC) Coordinator information relating to whether the Veteran had in-country Vietnam service and/or was exposed to Agent Orange when he served in Thailand, as discussed in more detail below.

The Board notes that the Veteran was not provided with a VA examination.  Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).

In this case, the Veteran does not allege and the evidence does not show that the claimed disabilities manifested in service or within one year of service.  He alleges that his ischemic heart disease, diabetes, and peripheral neuropathy were caused by exposure to Agent Orange during service.  As will be explained below, the evidence does not indicate that the Veteran was exposed to herbicides during service nor does the evidence otherwise show that that these disabilities may be related to service.  Under these circumstances, the Board finds that VA examinations are not required, even under the low threshold of McLendon.

For these reasons, the Board finds that the Veteran has been given ample opportunity to present evidence and argument in support of his claims. 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to his claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

At the outset, the Board will address the theory of presumptive service connection based on exposure to herbicides.  Specifically, the Veteran here claims that his ischemic heart disease, diabetes mellitus, and peripheral neuropathy are related to exposure to herbicides while serving in Vietnam and Thailand.

If a veteran was exposed to Agent Orange or another herbicide agent, service connection for certain diseases, including ischemic heart disease, diabetes mellitus, and early-onset peripheral neuropathy, will be presumed if the condition becomes manifest to a degree of 10 percent disabling or more.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015)

A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  

VA's Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans who served at the fenced-in perimeter of Thailand military bases in specific occupations.  See the VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5 (M21-1).  If a Veteran served in the Air Force in Thailand during the Vietnam Era at the Royal Thai Air Force Base in U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, or Korat as a security policeman, security patrol dog handler, or a member of a security police squadron, Compensation Service will concede herbicide exposure on a direct/facts-found basis.  Id.     

A statement submitted on the Veteran's behalf notes that he flew on a Continental Air Lines military charter from Travis Air Force Base on June 23, 1969.  It is unclear who wrote this statement.  It is written from the point of view of an advocate for the Veteran so it may have been submitted on his behalf by the attorney who previously represented him.  The statement contends that the Veteran stopped in Guam for refueling and then landed at Ton Son Nhut Air Force Base in Vietnam and was there for refueling for about 4-5 hours before continuing on to Thailand.  In addition, the statement indicates that he was located at bases in Thailand at Rum Chit Chi, Ubon, Nakhon Phanom, and Korat and drove a supply truck to Nakhon and Phanom to deliver drums of herbicide which were green and had orange stripes on them.  The Veteran provided photos in an effort to demonstrate where he was located in Thailand.  

The Board finds that the evidence is against a finding that the Veteran served in Vietnam.  His DD-214 shows that he received the Vietnam Service Medal and the Vietnam Campaign Medal; however, this does not constitute proof of "in country" Vietnam service for VA purposes as these medals were awarded to personnel who did not serve in Vietnam.  Further, a Personnel Information Exchange System (PIES) request provided a finding of lack of information to substantiate any service in the Republic of Vietnam.

The Veteran's DD-214 however does show that he served in Thailand.  

The case was referred to the JSRRC to request verification of exposure to herbicides or to make a formal finding that sufficient information required to verify herbicide exposure did not exist.  In May 2012, a Veteran Service Representative provided a formal finding of lack of information required to corroborate herbicide exposure.  She noted the Veteran's DD-214 and stated PIES requests were negative.  Thus, she concluded that there is not enough evidence to corroborate herbicide exposure.  In November 2012 a JSRRC coordinator approved the finding.  

The Board finds that although the Veteran served at air bases in Thailand during the Vietnam era, his military occupational specialty was "MISS REP AIR PARTS SPEC" and the evidence does not otherwise suggest that his duties were near the perimeter where herbicides may have been sprayed.  Thus, exposure to herbicides while in Thailand cannot be conceded.

The Veteran has submitted photos of his base in Thailand, but the photos simply do not establish that he was exposed to herbicides while on that base.  Even if the Veteran did drive in trucks with barrels with orange stripes on them, as contended by the letter submitted on his behalf, this too does not establish exposure to herbicides.  First, it is not clear that herbicides were stored in the barrels.  Second, even if there were herbicides in the barrels there is no indication that the barrels were unsealed or that the Veteran was otherwise exposed to the contents.  The Veteran was a parts specialist and the evidence of record does not reflect that as a parts specialist he would have performed duties that would have brought him into contact with any herbicides that may have been present in Thailand.  

The Board finds that the evidence in this case does not reflect that the Veteran was exposed to herbicides during his service in Thailand and that he did not serve in Vietnam.  Other exposure to herbicides is also not shown.  Accordingly, the presumptive provisions of 38 U.S.C.A. § 1116 (for disabilities due to herbicide exposure) do not apply to the claims for service connection for ischemic heart disease, diabetes mellitus or peripheral neuropathy.

Although presumptive service connection based on herbicide exposure is not warranted, the Veteran is not precluded from establishing service connection for ischemic heart disease, diabetes mellitus and/or peripheral neuropathy on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Chronic diseases are listed in 38 C.F.R. § 3.309(a) and include cardiovascular-renal disease, endocarditis, diabetes mellitus, other organic diseases of the nervous system, and other disabilities.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Chronic diseases can also be presumed related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309.  

In this case, the evidence demonstrates that these disabilities were not present in service or for many years after discharge.  The evidence shows and the Veteran stated that he was first diagnosed with ischemic heart disease in 2002, diabetes in 2001, and peripheral neuropathy in 2003, more than thirty years after service.  Moreover, although the Veteran was advised of the need for evidence showing the claimed disability from service until the present, he did not submit or identify such evidence.  In summary, the record discloses a remote, post-service onset of the disabilities.  There is a remarkable lack of credible evidence of pathology or treatment in proximity to service or within one year of separation.  The separation examination's normal findings in June 1970 and the Veteran's specific denial of pertinent history are far more probative as to onset than any lay statements to the contrary.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record reflects the Veteran's report of ischemic heart disease, diabetes mellitus, and peripheral neuropathy it does not contain competent evidence which relates these claimed disabilities to any injury or disease in service.  The Board has considered the Veteran's argument that the claimed disability is related to service, to include herbicide exposure therein.  However, the record does not establish his exposure to the enumerated herbicide (Agent Orange).  Furthermore, since ischemic heart disease, diabetes mellitus, and peripheral neuropathy are chronic diseases, the Board has considered the potential applicability of 38 C.F.R. § 3.303(b) and § 3.309(a).  However, ischemic heart disease, diabetes mellitus, and peripheral neuropathy were not noted, diagnosed or identified during service and there is no evidence suggesting that the Veteran had characteristic manifestations sufficient to identify the diseases entity during service.  Rather, the separation examination disclosed that the heart, vascular system, endocrine system, and upper and lower extremities were normal and that urinalysis was negative for sugar.  Manifestation in the first year after service is also not shown for any of the claimed disabilities, which is in keeping with the Veteran's statements that he developed these diseases later in life.  

The Board recognizes that the Veteran told a VA social worker that he was in combat during the Vietnam War era.  The record shows no evidence that the Veteran was in combat and the Veteran has not alleged that his disabilities are due to combat.  Thus, 38 U.S.C.A. § 1154(b) is not for application.

For the foregoing reasons, the claims for service connection for ischemic heart disease, diabetes mellitus and peripheral neuropathy must be denied.  In arriving at the decision to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for ischemic heart disease is denied.

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathy is denied. 




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


